Citation Nr: 0205368	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-05 547	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and F.W.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  He died on November [redacted], 1997.  The appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 20, 1998, rating decision by the White 
River Junction, Vermont, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which denied the 
appellant's application for dependency and indemnity 
compensation on the basis that service connection for the 
cause of the veteran's death was not established.  The 
appellant testified at a travel board hearing held at the RO 
on August 3, 1999, in connection with her appeal of that 
determination.  The Board remanded the case to the RO on 
October 29, 1999, for additional evidentiary development and 
readjudication.  Thereafter, by a decision dated December 20, 
2000, the Board denied service connection for the cause of 
the veteran's death, finding that the evidence did not show 
that chronic myelogenous leukemia was manifest until many 
years after separation from service and was not related to 
exposure to herbicides in service.  

The appellant subsequently exercised her right to appeal the 
Board's determination to the United States Court of Appeals 
for Veterans Claims (Court).  The Secretary of Veterans 
Affairs filed a Motion For Remand And To Stay Further 
Proceedings, arguing that further Board review was required 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).  On May 31, 2001, the Court issued an order granting 
the motion and vacating the December 20, 2000, Board 
decision.  The case is presently before the Board for further 
action consistent with the Secretary's motion.  The motion 
alleged that although the duty to assist provisions of the 
VCAA had been discussed, the Board had not addressed the 
notification provisions of the new act.  

On appeal to the Court, the appellant was represented by an 
attorney, M. R. Lippman, who has continued to represent her 
in the present proceedings before the Board.  The Board 
advised Mr. Lippman by a letter dated October 19, 2001, that 
he was entitled to submit additional argument and evidence in 
support of the appeal.  In January 2002, he advised the Board 
that he did not intend to submit additional evidence or 
argument at the present time. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997, due to 
complications of chronic myelogenous leukemia.

2.  At the time of the veteran's death, service connection 
was in effect for cluster headaches, rated 30 percent 
disabling since June 1987. 

3.  The evidence of record does not establish that chronic 
myelogenous leukemia was manifest during service or until 
many years after separation.  

4.  The evidence does not demonstrate that chronic 
myelogenous leukemia was the result of exposure to any 
herbicide in service, including Agent Orange.  

5.  The evidence does not demonstrate that the 
service-connected cluster headaches caused or substantially 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  Chronic myelogenous leukemia was not incurred in or 
aggravated by active military service and cannot be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

2.  Chronic myelogenous leukemia resulting from exposure to 
herbicides was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including the report 
of physical examination performed at the time of separation 
from service, contain no reference to complaints or findings 
attributed to leukemia.

The veteran filed his original application for VA disability 
compensation in October 1972, claiming service connection for 
headaches.  By a rating decision of March 1973, the RO 
granted service connection for cluster headaches and assigned 
a 10 percent rating from October 5, 1972, the date of claim.  
The rating was subsequently raised to 30 percent from 
October 1974 and to 50 percent from June 1977, followed by a 
reduction to 30 percent effective June 1, 1987.  

The veteran was hospitalized by the VA in December 1972 and 
from April to May 1973 for evaluation and treatment of 
headaches.  He underwent VA neurological examinations for 
compensation purposes in 1975, 1976, 1977, and 1982.  No 
complaints or findings attributable to leukemia were recorded 
on these occasions.

A copy of the veteran's death certificate was received at the 
time of the appellant's claim for Dependency and Indemnity 
Compensation (DIC) in December 1997.  Chronic myelogenous 
leukemia and respiratory failure were listed as the causes of 
death.  No autopsy was performed.  

Medical records from the Dana Farber Cancer Institute in 
Boston, Massachusetts, covering the period from February 1992 
through August 1997 are of record.  Most were prepared by R. 
Soiffer, M.D.; others were prepared by C. Canning, P.A.  
According to the report of the initial consultation performed 
in February 1992, the veteran had been well until 
November 1991, when he noted fatigue.  He was thought to have 
walking pneumonia and was treated unsuccessfully with 
antibiotics.  He continued to have persistent fatigue and 
developed easy bruisability.  He had noticed an 11-pound 
weight loss over several months.  He was seen in his 
physician's office where a white blood cell count of 600,000 
was found.  A bone marrow biopsy was consistent with chronic 
myelogenous leukemia,  An allogeneic bone marrow transplant 
was performed the following month.  Subsequent records 
describe various forms of therapy for leukemia.

Medical reports from the Brigham and Women's Hospital in 
Boston, Massachusetts, covering the period from September 
through November 1997 are of record.  Medical records from P. 
S. Unger, M.D., of the Vermont Center for Cancer Medicine, 
Inc., dated from June 1995 through June 1997 have been 
received, as have office records from H. L. DeMoss dated from 
March 1988 through October 1996.  

The appellant testified before the undersigned at a Travel 
Board hearing at the RO on August 3, 1999, that the veteran 
had served in Vietnam at some point during the period from 
1967 to 1970 where he was exposed to Agent Orange.  She 
expressed a belief that the exposure to Agent Orange could 
have been a contributing factor in the development of 
leukemia.  She related that the veteran had gotten ill with 
cancer in 1991 and had had a fairly rapid course after that.  
She reported that he had never really gone into remission 
after his first bone marrow transplant in March 1992 and that 
after other therapy his only hope was a second bone marrow 
transplant, which he didn't survive.  

A September 1997 statement was received from Dr. Unger in 
support of the appellant's claim which asserted in pertinent 
part: 

I have reviewed [the veteran's] service 
record, made available to me by his wife, 
and understand that he had fairly heavy 
exposure to Agent Orange and other 
herbicides during his tour of duty in 
Vietnam.  It is well known that Agent 
Orange was also contaminated with other 
agents such as Dioxin and mixed with 
petroleum products giving him a chronic 
exposure to these agents as well.  Based 
on that, and the type of leukemia he had, 
I feel it is most likely that this 
exposure caused his leukemia and that he 
would not have suffered his problems from 
this had he not been exposed to these 
chemicals.  

The Board remanded the appeal to the RO in October 1999 for 
additional development of the evidence, including a request 
that the RO ask Dr. Unger to elaborate on the medical basis 
for his opinion and provide copies of all medical records 
relied on for his conclusions.  The RO was asked to request 
that the appellant identify any additional VA and private 
treatment records for procurement by the RO.  The RO was 
asked to obtain a copy of relevant documents from the Social 
Security Administration and to forward the file for review by 
a VA physician to determine the etiology of the veteran's 
leukemia.

Pursuant to the remand, the RO mailed a letter to Dr. Unger 
on December 2, 1999, requesting further information 
concerning the basis for the doctor's belief that the veteran 
had been exposed to Agent Orange in service and that such 
exposure had been etiologically related to chronic 
myelogenous leukemia.  No response was received.  In an 
October 2000 letter, the appellant commented on the failure 
of Dr. Unger to reply, stating that she had tried numerous 
times to contact him but to no avail. 

In response to a request for further information concerning 
the medical providers who had treated the veteran, the 
appellant in January 2000 provided a list of physicians and 
hospitals.  Records from all of the physicians or medical 
facilities named were already on file, except for the VA 
Hospital in White River Junction, Vermont.  The RO requested 
records from that facility, which replied that no medical 
records for the period from 1991 to 1997 were available for 
the veteran.  

The RO undertook a series of requests to the Social Security 
Administration for documents involving awards and supporting 
medical evidence.  In response to letters dated in 
December 1999 and in January and February 2000, the Social 
Security Administration reported in June 2000 that no records 
were available.  

The RO requested in June 2000 that a physician at the White 
River Junction VA Medical Center provide a written opinion as 
to the etiology of the veteran's leukemia.  The first 
response consisted of some handwritten scratchings that are 
entirely illegible.  At the insistence of the RO, the 
physician in August 2000 provided the following opinion, 
which was typed:

I have reviewed the folder on [the 
veteran] who had chronic myelogenous 
leukemia.  The diagnosis is 
unquestionable, that it was the cause of 
his death.  The cause of chronic 
myelogenous leukemia is unknown, but it 
has been seen in people exposed to 
radiation.  I could not glean from [the 
veteran's] chart whether he had been 
exposed to radiation.  As yet, there is 
no hard evidence that toxic chemicals 
including petroleum products or viruses 
cause CML, although there was a lot of 
provocative data.  I do believe that it 
will turn out that exposure to things 
like benzene and other chemicals, and 
perhaps even an oncogenic virus, may 
cause CML.  CML-type bone marrow 
conditions have also been seen after 
chemotherapy.  As far as I can tell, [the 
veteran] was not exposed to radiation, 
benzene or alkylating agents before he 
got his CML.  The list of diseases found 
related to herbicides does not include 
CML, nor does the list of diseases for 
which Agent Orange exposure has been 
associated.  Therefore, I do not believe 
there is evidence that [the veteran's] 
extensive exposures in the service to 
Agent Orange and to herbicides or 
petroleum products could be proven as 
etiological factors for his CML.  I do 
believe though that these exposures are 
still an intriguing possibility, but the 
data is just not present at this time to 
implicate herbicides and/or Agent Orange.  
If you're exposed to radiation, which 
many of these servicemen were, then that 
would be a different story.  Radiation 
has been associated definitively with 
CML, and this exposure should be 
investigated.  

Preliminary Matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  The record 
shows that on January 27, 1998, after receipt of the claim 
for service-connected death benefits, the RO notified the 
appellant that leukemia was not one of the conditions 
specifically associated with Agent Orange exposure and 
advised her that in order to make the claim well grounded, 
she would have to submit medical evidence showing a link 
between that disorder and military service.  After receipt of 
correspondence in which the appellant alleged that the 
veteran had had toxoplasmosis, which she believed he 
contracted in Vietnam, the RO advised her on March 12, 1998, 
that she would need to submit medical evidence to support the 
claim that toxoplasmosis was related to military service and 
that it caused or materially contributed to his death.  By a 
December 7, 1999, letter the appellant was asked to provide 
information concerning all VA and private health care 
providers, submit evidence showing that the veteran had been 
exposed to Agent Orange or other chemicals in service, and 
complete authorization forms for private health care 
providers so that the RO could request records on her behalf.  
The applicable law and regulations and the basis for the 
denial of the appellant's claim were fully set forth in the 
statement of the case and supplemental statement of the case.  
The Board's December 2000 decision, though subsequently 
vacated, contained a full discussion of the requirements of 
the law and of the adequacy or inadequacy of the evidence of 
record as a basis for determining the appellant's 
entitlement.  In the aggregate, these documents fully apprise 
the appellant of the evidence necessary to substantiate her 
claim.

In addition, the VCAA requires the VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

The record reflects that the RO has fully developed the 
relevant evidence in this case.  All medical records 
identified by the appellant have been obtained and reviewed.  
The appellant has pointed to no additional records which 
would serve to clarify the medical issues involved in the 
appeal, nor has the Board identified any from the record.  
Pursuant to the Board's remand, the RO obtained a medical 
opinion addressing the medical issue that is central to this 
appeal, namely, whether the onset of the veteran's fatal 
disorder was related to Agent Orange exposure during service.  

It should be noted that, in attempting to supplement the 
opinion evidence with respect to a possible nexus between 
Agent Orange exposure in service and the later onset of 
leukemia, the RO wrote to one of the veteran's physicians, 
Dr. Unger, to ask for clarification of an opinion previously 
submitted that tended to support the appellant's claim.  Dr. 
Unger did not respond.  There is no indication that the 
request letter was returned undelivered, and the appellant 
has actual notice of the RO's inability to obtain further 
information from Dr. Unger.  The appellant has indicated that 
she too has been unable to get an opinion from Dr. Unger.  In 
these circumstances, the Board does not believe that a 
further attempt to contact Dr. Unger is warranted or that 
such an attempt is compelled by the VCAA.  

Legal Criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  A number of specific disabilities 
enumerated in the statute and in VA regulations, including 
leukemia, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (2001).  
(This presumption is unrelated to the Agent Orange 
presumptions explained below).  

When a disability is not initially manifest during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established for a disease 
diagnosed after discharge by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet.App. 503 
(1992); Godfrey v. Derwinski, 2 Vet.App. 352, 356 (1992); 
Douglas v. Derwinski, 2 Vet.App. 103, 108-09 (1992).  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

The criteria in effect before December 27, 2001, pertaining 
to disability claimed to be due to herbicide exposure:  

The law contains rules that pertain specifically to claims of 
service connection for disabilities due to exposure to 
herbicide agents.  See 38 U.S.C.A. § 1116 (West 1991 & 
Supp.2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  A herbicide 
agent is a chemical in a herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam Era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2001).  VA regulations define Vietnam Era 
service as extending from August 5, 1964, to May 7, 1975.  
The Veterans' Benefits Improvements Act of 1996, Pub. L. 
No. 104-275 extends the Vietnam Era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases will be considered service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
(2001) are met, even though there is no record of such 
disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied:  Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2001).  These diseases shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne, or other acneiform disease consistent 
with chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(2) (2001).  Effective November 7, 1996, 
presumptive service connection is also warranted for acute 
and subacute peripheral neuropathy and prostate cancer under 
38 C.F.R. § 3.309(e).  See 38 C.F.R. §§ 3.307, 3.309, as in 
effect on and after November 7, 1996.  Presumptive service 
connection is warranted for prostate cancer that manifests 
itself to a degree of 10 percent at any time after exposure.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).  However, the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) subsequently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  

Additional criteria in effect since December 27, 2001, 
regarding disability claimed to be due to herbicide exposure:  

The revised provisions of 38 U.S.C.A. § 1116, enacted by the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, state that for purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) as 
amended by § 201 of HR 1291, PL 107-103 (West Supp. 2001), 
effective December 27, 2001.  

Analysis  

The appellant does not contend, and the evidence does not 
show, that the chronic myelogenous leukemia that resulted in 
the veteran's death had its onset during his period of 
military service, that it was manifest to a degree of 10 
percent or more within one year after separation from 
service, or that the service-connected cluster headaches 
contributed to or accelerated his death.  The sole basis for 
the claim is the allegation that the postservice onset of 
leukemia was the result of exposure to herbicides, 
specifically Agent Orange, during a tour of duty in Vietnam.  

The issue of whether chronic myelogenous leukemia had its 
onset as a result of exposure to Agent Orange or other 
herbicides in service entails two factual determinations -- 
whether the veteran was exposed to Agent Orange in service, 
and, if so, whether such exposure caused the leukemia.  

With respect to the exposure question, the law as it existed 
before December 27, 2001, established a presumption that 
certain veterans of Vietnam service who develop one of the 
enumerated diseases are presumed to have been exposed to 
Agent Orange regardless of whether such exposure is 
specifically shown by the evidence of record.  Such 
presumption applied only where a veteran both served in the 
Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164 (1999); See also 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  Chronic myelogenous 
leukemia is not included among the disorders for which the 
Secretary has established a presumption of service 
connection.  Therefore, proof of exposure to Agent Orange or 
other herbicides was required.  During the pendency of the 
present appeal there has been a significant change in the law 
with regard to the establishment of service connection for 
disabilities claimed to have resulted from herbicide exposure 
in Vietnam.  On December 27, 2001, the President signed the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, § 201(c), which revises 38 U.S.C. § 1116 to 
establish a presumption of herbicide exposure for certain 
veterans.  For veteran's who served in Vietnam between 
January 9, 1962, and May 7, 1975, exposure to herbicides is 
presumed unless there is an affirmative showing to the 
contrary.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  The new 
law is clearly the most favorable since it relieves a 
claimant who is seeking service connection for a non-
presumptive disorder of the obligation to submit independent 
proof of exposure.  However, the new provision was not made 
retroactive; consequently, it is applicable to the present 
claim only for the period since December 27, 2001, the 
effective date of the new law, but not earlier.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2001); see also 
VAOPGCPREC (3-00).  For the period before December 27, 2001, 
the claim may be considered solely under the law in effect 
before that date.  

The beneficial effect of the new law is limited to the 
removal of the need to prove exposure to herbicide in 
service.  Even when herbicide exposure is presumed, there 
remains the need to establish a medical nexus between such 
exposure and service.  In this case, the length of the period 
that elapsed between separation from service and the onset of 
leukemia is, by itself, not necessarily fatal to the claim.  
The provisions of 38 C.F.R. § 3.303(d) and the Court's 
decision in Combee permit the granting of service connection 
if the evidence of record is sufficient to establish a 
relationship between the postservice disease and military 
service.  In this case, the medical record consists primarily 
of treatment reports dated since 1992 and includes an opinion 
from a private physician, Dr. Unger, which is favorable to 
the appellant's claim.  

In evaluating the probative value of medical evidence, the 
Court has stated that:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  The Court 
has also held that the Board may not reject medical opinions 
based on its own medical judgment.  Obert v. Brown, 5 
Vet.App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 
171 (1991).  

The opinion of Dr. Unger that the veteran's illness was 
related to Agent Orange exposure was based, in part, on the 
type of leukemia at issue, one which he evidently believed to 
be particularly susceptible to herbicide exposure.  The 
probative value of the opinion is diminished by the fact that 
it is couched in general and conclusory language that does 
not identify basis for the stated conclusion.  In addition, 
Dr. Unger's opinion conflicts with a subsequent opinion 
received from a VA physician pursuant to the Board remand.  
Although the VA physician conceded a likely relationship 
between chronic myelogenous leukemia and exposure to 
radiation or chemicals such as benzene or alkylating agents, 
he indicated that this particular disorder is not recognized 
as being related to Agent Orange or other herbicides.  The 
possibility of in-service exposure to radiation or to the 
other contaminants named has not been raised by the appellant 
or suggested by the evidence of record.  The conservative 
approach taken by the VA physician based on the absence of a 
known scientific basis for the finding of a nexus between the 
postservice disease and service has more inherent 
plausibility than an opinion which asserts a positive 
correlation without providing any explanation or medical 
proof.  The Board is constrained to accept the opinion of the 
VA physician as providing the stronger basis for the 
adjudication of a claims for benefits.  

Although the appellant has asserted a belief that the 
veteran's terminal illness was related to his military 
service, her own lay allegations on a medical matter cannot 
be accepted as competent evidence to substantiate her claim.  
Though a lay witness can testify as to the visible symptoms 
or manifestations of a disease or disability, and it is an 
established principle that a lay person is competent to 
testify to his or her own eye-witness observations, see 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991), as a general 
rule, lay testimony by a claimant is not an acceptable 
substitute for a competent medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the appellant is 
not shown to have medical training, she is not competent to 
proffer testimony relative to a linkage between herbicide 
exposure and the terminal illness.  

Accordingly, the Board must find that a preponderance of the 
evidence of record is against the appellant's claim for 
service connection for the cause of the veteran's death.  
Since the positive and negative evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

